Citation Nr: 0509655	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to VA compensation benefits under 38 U.S.C.A § 
1151 for additional cardiovascular disability, including 
hypertension and transient ischemic attacks (TIAs), as a 
result of medication issued by the Department of Veterans 
Affairs on March 22, 2001.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied 
entitlement to VA compensation benefits under 38 U.S.C.A § 
1151 for hypertension and depression.  Although the veteran 
initially appealed both claims, in a signed statement dated 
in September 2002, he withdrew his appeal concerning 
depression.  

In January 2005, the veteran and his wife testified before 
the undersigned Veterans Law Judge during a video-conference 
hearing.  In conjunction with the hearing, he submitted 
additional medical records, and waived his right to have the 
RO initially consider this evidence.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The law provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
additional cardiovascular disability, including hypertension 
and TIAs, caused by ingesting excess prescription medication 
from a mislabeled medicine bottle issued by a VA pharmacy on 
March 22, 2001.  It is undisputed that on March 22, 2001, the 
veteran was issued two bottles of VA-prescribed medication by 
mail.  These were reportedly labeled Trazadone (100mg 
tablets) and Sertraline (100mg tablets).  It is further 
undisputed that the bottles were not properly labeled.  VA 
officials stated that he received Trazadone in the bottle 
labeled Sertraline, and Sertraline in the bottle labeled 
Trazadone.  The veteran's wife has testified however, that 
both bottles had Zoloft tablets, another name for Sertraline, 
in them.  The veteran took the medications for an undisclosed 
amount of time.  A remand is in order to obtain a medical 
opinion concerning this matter.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  Since this 
case is being remanded for other reasons, the AMC should 
readjudicate the appellate issue with application of this 
amended regulation and, if necessary, issue a Supplemental 
Statement of the Case setting forth the applicable provisions 
thereof.

Therefore, this case is REMANDED for the following:

1.  Afford the veteran a VA examination by 
an appropriate specialist.  The claims 
folder and a copy of this remand must be 
made available for review by the doctor 
prior to the examination.  The doctor 
should indicate in the examination report 
whether the claims folder was, in fact, 
reviewed.  

As noted above, on March 22, 2001, the 
veteran was issued two bottles of VA-
prescribed medication by mail.  These were 
reportedly labeled Trazadone (100mg 
tablets) and Sertraline (100mg tablets).  
It is undisputed that the bottles were not 
properly labeled.  VA officials stated that 
he received Trazadone in the bottle labeled 
Sertraline, and Sertraline in the bottle 
labeled Trazadone.  The veteran's wife has 
testified however, that both bottles had 
Zoloft tablets, another name for 
Sertraline, in them.  The veteran took the 
medications for an undisclosed amount of 
time.

The doctor should express an opinion as to 
whether the veteran has an additional 
cardiovascular disability, i.e., 
hypertension, TIAs, etc., that was directly 
caused by the ingestion of the medication 
issued by VA on March 22, 2001.  

The doctor should also state whether or not 
the ingestion of the medication issued by 
VA on March 22, 2001 permanently worsened 
any preexisting cardiovascular disability, 
i.e., hypertension, TIAs, etc.,  (versus 
the continuance or "natural progression" of 
any preexisting disability)?  If there is 
no such relationship, the doctor should 
specifically indicate so in the report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current cardiovascular 
disorder, the doctor must fully explain 
such relationship.  For example, was there 
any carelessness, negligence, lack of 
proper skill, error in judgment, or fault 
on the part of VA in furnishing 
treatment/care?   

If the doctor is of the opinion that any 
current cardiovascular disorder was caused 
or aggravated by VA issuance of medication 
on March 22, 2001, he or she should state 
whether the current disorder was an event 
not reasonably foreseeable as a result of 
the VA treatment/care. 

The doctor should provide a comprehensive 
report including complete rationale for all 
conclusions reached. 

2.  Thereafter, readjudicate the veteran's 
claim of entitlement to VA compensation 
benefits under 38 U.S.C.A § 1151 for 
additional cardiovascular disability, 
including hypertension and TIAs.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of the 
case, which includes citation to and 
consideration of 38 C.F.R. § 3.361.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


